975 A.2d 1078 (2009)
COMMONWEALTH ex. rel. Nazario BURGOS, Relator, Petitioner
v.
The Hon. President Judge Stephen J. McEWEN, The Hon. Judge William F. Cercone, The Hon. Judge John P. Hester, Superintendent David Diguglielmo, Respondents.
No. 55 EM 2009.
Supreme Court of Pennsylvania.
July 1, 2009.

ORDER
PER CURIAM.
AND NOW, this 1st day of July, 2009, the Application for Leave to File Original Process is GRANTED, and the Petition for Writ of Habeas Corpus Ad Subjiciendum is DENIED. The Prothonotary is directed to strike the names of the jurists from the caption.
Justice GREENSPAN did not participate in the consideration or decision of this matter.